DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Status of Claims
Applicant Elects Group I claims without traverse
Group I (Claims 1-8) claims are elected (without traverse), are pending, and have been examined.
Group II (Claims 9-20) are non-elected (canceled) without traverse.
This action is in reply to the papers filed on 12/23/2019 (originally filed papers) and 02/01/2022 (Response to Election / Restriction). 
Information Disclosure Statement
The information disclosure statement(s) submitted: 12/23/2019, has/have been considered by the Examiner and made of record in the application file.
Amendment
The present Office Action is based upon the original patent application filed on 12/23/2019 as modified by the amendment filed on xxx.

Claim Rejections - 35 USC § 101
35 U.S.C. § 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.
Claims 1-8 are rejected under 35 U.S.C. § 101 as being directed to non-statutory subject matter because the claimed invention is directed to an abstract idea without significantly more. These claims recite a system to streamline banking.
Claim 1 recites [a] streamline bank financial network system comprising: a database for storing information associated with one or more financial product offerings offered by one or more financial institutions; a customer service computing system coupled to the database; and a customer kiosk coupled to the database and the customer service computing system, said customer kiosk comprising: a photographic element; and a processor communicatively coupled to said photographic element, said processor programmed to: capture an image with the photographic element; determine that the captured image comprises an image of a machine-readable code; decode the machine-readable code to extract customer financial account data associated with one or more financial accounts of one or more financial institutions; retrieve from the database the information associated with one or more financial product offerings offered by the one or more financial institutions; present to a customer each of the one or more financial institutions; for each of the one or more financial institutions, present to the customer the respective one or more financial accounts corresponding to the customer financial account data and the respective one or more financial product offerings; receive from the customer a selection of one or more of the following: the financial accounts and the financial product offerings; and transmit to the customer service computing system the customer-selection.
The claims are being rejected according to the 2019 Revised Patent Subject Matter Eligibility Guidance (Federal Register, Vol. 84, No. 5, p. 50-57 (Jan. 7, 2019)). 
Step 1: Does the Claim Fall within a Statutory Category?
Yes. Claims 1-8 recite a system/apparatus and, therefore, are directed to the statutory class of machine.
Step 2A, Prong One: Is a Judicial Exception Recited?
Yes. The following tables identify the specific limitations that recite an abstract idea. The column that identifies the additional elements will be relevant to the analysis in step 2A, prong two, and step 2B.  

Claim 1: Identification of Abstract Idea and Additional Elements, using Broadest Reasonable Interpretation
Claim Limitation
Abstract Idea
Additional Element
1. A streamline bank financial network system comprising:

No additional elements are positively claimed.
a database for storing information associated with one or more financial product offerings offered by one or more financial institutions;
This limitation includes the step of a database for storing information associated with one or more financial product offerings offered by one or more financial institutions. 
But for the database this limitation is directed to storing information in order to streamline banking which may be categorized as any of the following:
certain method of organizing human activity – 
fundamental economic principles or practices (including hedging, insurance, mitigating risk), and/or
commercial or legal interactions (including agreements in the form of contracts; legal obligations; advertising, marketing or sales activities or behaviors; business relations).
a database for storing information
a customer service computing system coupled to the database; and 

This limitation includes the step of a customer service computing system coupled to the database. 
But for the database and/or computing system/processor this limitation is directed to storing information in order to streamline banking which may be categorized as any of the following:
certain method of organizing human activity – 
fundamental economic principles or practices (including hedging, insurance, mitigating risk), and/or
commercial or legal interactions (including agreements in the form of contracts; legal obligations; advertising, marketing or sales activities or behaviors; business relations).
a customer service computing system coupled to the database
a customer kiosk coupled to the database and the customer service computing system, said customer kiosk comprising: a photographic element; and 

This limitation includes the step of a customer kiosk coupled to the database and the customer service computing system, said customer kiosk comprising: a photographic element. 
But for the database, computing system/processor, kiosk, and photographic element, this limitation is directed to storing information and/or capturing an image in order to streamline banking which may be categorized as any of the following:
certain method of organizing human activity – 
fundamental economic principles or practices (including hedging, insurance, mitigating risk), and/or
commercial or legal interactions (including agreements in the form of contracts; legal obligations; advertising, marketing or sales activities or behaviors; business relations).
a customer kiosk coupled to the database and the customer service computing system, said customer kiosk comprising: a photographic element
a processor communicatively coupled to said photographic element, said processor programmed to: 

This limitation includes the step of a processor communicatively coupled to said photographic element, said processor programmed to. 
But for the computing system/processor and photographic element, this limitation is directed to capturing an image in order to streamline banking which may be categorized as any of the following:
certain method of organizing human activity – 
fundamental economic principles or practices (including hedging, insurance, mitigating risk), and/or
commercial or legal interactions (including agreements in the form of contracts; legal obligations; advertising, marketing or sales activities or behaviors; business relations).
a processor communicatively coupled to said photographic element
capture an image with the photographic element; 

This limitation includes the step of capture an image with the photographic element. 
But for the photographic element, this limitation is directed to capturing an image in order to streamline banking which may be categorized as any of the following:
certain method of organizing human activity – 
fundamental economic principles or practices (including hedging, insurance, mitigating risk), and/or
commercial or legal interactions (including agreements in the form of contracts; legal obligations; advertising, marketing or sales activities or behaviors; business relations).
capture an image with the photographic element
determine that the captured image comprises an image of a machine-readable code; 

This limitation includes the step of determine that the captured image comprises an image of a machine-readable code. 
No additional elements are positively claimed.
This limitation is directed to capturing an image and making an observation and/or determination regarding the captured image in order to streamline banking which may be categorized as any of the following:
certain method of organizing human activity – 
fundamental economic principles or practices (including hedging, insurance, mitigating risk), and/or
commercial or legal interactions (including agreements in the form of contracts; legal obligations; advertising, marketing or sales activities or behaviors; business relations).
No additional elements are positively claimed.
decode the machine-readable code to extract customer financial account data associated with one or more financial accounts of one or more financial institutions; 

This limitation includes the step of decode the machine-readable code to extract customer financial account data associated with one or more financial accounts of one or more financial institutions. 
No additional elements are positively claimed.
This limitation is directed to extracting and/or collecting known information in order to streamline banking which may be categorized as any of the following:
certain method of organizing human activity – 
fundamental economic principles or practices (including hedging, insurance, mitigating risk), and/or
commercial or legal interactions (including agreements in the form of contracts; legal obligations; advertising, marketing or sales activities or behaviors; business relations).
No additional elements are positively claimed.
retrieve from the database the information associated with one or more financial product offerings offered by the one or more financial institutions; 

This limitation includes the step of retrieve from the database the information associated with one or more financial product offerings offered by the one or more financial institutions. 
But for the database, this limitation is directed to storing and retrieving known information in order to streamline banking which may be categorized as any of the following:
certain method of organizing human activity – 
fundamental economic principles or practices (including hedging, insurance, mitigating risk), and/or
commercial or legal interactions (including agreements in the form of contracts; legal obligations; advertising, marketing or sales activities or behaviors; business relations).
retrieve from the database the information associated with one or more financial product offerings
present to a customer each of the one or more financial institutions; 

This limitation includes the step of present to a customer each of the one or more financial institutions. 
No additional elements are positively claimed.
This limitation is directed to presenting and/or communicating known information to a customer in order to streamline banking which may be categorized as any of the following:
certain method of organizing human activity – 
fundamental economic principles or practices (including hedging, insurance, mitigating risk), and/or
commercial or legal interactions (including agreements in the form of contracts; legal obligations; advertising, marketing or sales activities or behaviors; business relations).
No additional elements are positively claimed.
for each of the one or more financial institutions, present to the customer the respective one or more financial accounts corresponding to the customer financial account data and the respective one or more financial product offerings; 

This limitation includes the step of for each of the one or more financial institutions, present to the customer the respective one or more financial accounts corresponding to the customer financial account data and the respective one or more financial product offerings. 
No additional elements are positively claimed.
This limitation is directed to communicating or presenting known information in order to streamline banking which may be categorized as any of the following:
certain method of organizing human activity – 
fundamental economic principles or practices (including hedging, insurance, mitigating risk), and/or
commercial or legal interactions (including agreements in the form of contracts; legal obligations; advertising, marketing or sales activities or behaviors; business relations).
No additional elements are positively claimed.
receive from the customer a selection of one or more of the following: the financial accounts and the financial product offerings; and 

This limitation includes the step of receive from the customer a selection of one or more of the following: the financial accounts and the financial product offerings. 
No additional elements are positively claimed.
This limitation is directed to communicating known information (e.g., receiving and transmitting information) in order to streamline banking which may be categorized as any of the following:
certain method of organizing human activity – 
fundamental economic principles or practices (including hedging, insurance, mitigating risk), and/or
commercial or legal interactions (including agreements in the form of contracts; legal obligations; advertising, marketing or sales activities or behaviors; business relations).
No additional elements are positively claimed.
transmit to the customer service computing system the customer-selection.

This limitation includes the step of transmit to the customer service computing system the customer-selection. 
But for the computing system/processor this limitation is directed to communicating known information (e.g., receiving and transmitting information) in order to streamline banking which may be categorized as any of the following:
certain method of organizing human activity – 
fundamental economic principles or practices (including hedging, insurance, mitigating risk), and/or
commercial or legal interactions (including agreements in the form of contracts; legal obligations; advertising, marketing or sales activities or behaviors; business relations).
transmit to the customer service computing system the customer-selection

As shown above, the claims recite an abstract idea. 
Step 2A, Prong Two: Is the Abstract Idea Integrated into a Practical Application?
No. The judicial exception is not integrated into a practical application. The additional elements listed above that relate to computing components are recited at a high level of generality (i.e., as generic components performing generic computer functions such as communicating, storing, processing, and displaying data) such that they amount to no more than mere instructions to apply the exception using generic computing components. Simply implementing the abstract idea on a generic computer is not a practical application of the abstract idea. Additionally, the claims do not purport to improve the functioning of the computer itself. There is no technological problem that the claimed invention solves. Rather, the computer system is invoked merely as a tool. Accordingly, the additional elements do not integrate the 
Step 2B: Does the Claim Provide an Inventive Concept?
No. The claims do not include additional elements that alone or in combination are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements relating to computing components amount to no more than applying the exception using a generic computing components.  Mere instructions to apply an exception using a generic computing component cannot provide an inventive concept. Furthermore, the broadest reasonable interpretation of the claimed computer components (i.e., additional elements) includes any generic computing components that are capable of being programmed to communicate, store, process, and display data. Applicant’s Specification (PGPub. 2021/0192610 [0118] In various embodiments, computer hardware, such as a processor, may be implemented as special purpose or as general purpose. For example, the processor may comprise dedicated circuitry or logic that is permanently configured, such as an application-specific integrated circuit (ASIC), or indefinitely configured, such as a field-programmable gate array (FPGA), to perform certain operations. The processor may also comprise programmable logic or circuitry (e.g., as encompassed within a general-purpose processor or other programmable processor) that is temporarily configured by software to perform certain operations. It will be appreciated that the decision to implement the processor as special purpose, in dedicated and permanently configured circuitry, or as general purpose (e.g., configured by software) may be driven by cost and time considerations.) refers to a general computer system, but they do not include any 


Additionally, the computer components are used for performing insignificant extra-solution activity and well understood, routine, and conventional functions. For example, the claimed computer system/processor merely associates data, communicates data, and processes data.  Activities such as these are insignificant extra-solution activity and, therefore, well understood, routine, and conventional. See MPEP 2106.05(d); see also, e.g., OIP Techs., Inc. v. Amazon.com, Inc., 788 F.3d at 1363, 115 USPQ2d at 1092-93 (Presenting offers to potential customers and gathering statistics generated based on the testing about how potential customers responded to the offers; the statistics are then used to calculate an optimized price); CyberSource v. Retail Decisions, Inc., 654 F.3d 1366, 1375, 99 USPQ2d 1690, 1694 (Fed. Cir. 2011) (Obtaining information about transactions using the Internet to verify credit card transactions); Ultramercial, Inc. v. Hulu, LLC, 772 F.3d at 715, 112 USPQ2d at 1754 (Consulting and updating an activity log); Electric Power Group, LLC v. Alstom S.A., 830 F.3d 1350, 1354-55, 119 USPQ2d 1739, 1742 (Fed. Cir. 2016) (Selecting information, based on types of information and availability of information in a power-grid environment, for collection, analysis and display); Apple, Inc. v. Ameranth, Inc., 842 F.3d 1229, 1244, 120 USPQ2d 1844, 1856 (Fed. Cir. 2016) (Recording a customer’s order); Return Mail, Inc. v. U.S. Postal Service, -- F.3d --, -- USPQ2d --, slip op. at 32 (Fed. Cir. August 28, 2017) (Identifying undeliverable mail items, decoding data on those mail items, and creating output data); Versata Dev. Group, Inc. v. SAP Am., Inc., 793 F.3d 1306, 1331, 115 USPQ2d 1681, 1699 (Fed. Cir. 2015) (Arranging a hierarchy of groups, See Alice Corp., 134 S. Ct. at 2359, 110 USPQ2d at 1984 (creating and maintaining "shadow accounts"); Ultramercial, 772 F.3d at 716, 112 USPQ2d at 1755 (updating an activity log).
Dependent claims 2-8 further describe the abstract idea. The additional elements of the dependent claims fail to integrate the abstract idea into a practical application and do not amount to significantly more than the abstract idea. Thus, as the dependent claims remain directed to a judicial exception, and as the additional elements of the claims do not amount to significantly more, the dependent claims are not patent eligible.
As such, the claims are not patent eligible. 
Therefore, the Office finds no improvements to another technology or field, no improvements to the function of the computer itself, and no meaningful limitations beyond generally linking the use of an abstract idea to a particular technological environment.  Therefore, based on the two-part Alice Corp. analysis, there are no limitations in any of the claims that transform the exception (i.e., the abstract idea) into a patent eligible application.
Claim Rejections - Not an Ordered Combination
None of the limitations, considered as an ordered combination provide eligibility, because taken as a whole, the claims simply instruct the practitioner to implement the abstract idea with routine, conventional activity.
Claim Rejections - Preemption
Allowing the claims, as presently claimed, would preempt others from streamlining banking. Furthermore, the claim language only recites the abstract idea of performing this 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date 
Claim 1 is rejected under 35 U.S.C. 103 as being unpatentable over: Dabney 2020/0234277; in view of Smyth et al. 2006/0149664; in further view of Rose et al. 2013/0073386. 
Regarding Claim 1. Dabney 2020/0234277 teaches A streamline bank financial network system comprising: a database for storing information associated with one or more financial product offerings offered by one or more financial institutions (Dabney 2020/0234277 [0004 - promotions and rewards programs offered by credit card companies and banks] While credit and debit cards are an effective and common alternative (particularly in view of promotions and rewards programs offered by credit card companies and banks), consumers are becoming more conscious about how and where they use and store their credit card information. Additionally, online retailers generally require customers to save financial data on their platforms, leaving the data vulnerable in the event of breach of the retailer's (or other recipient's) database. This presents a security risk, as the data is sent to and from the user's device (usually a smartphone, tablet, or computer). And while various alternative payment platforms are available on smartphones (like Apple Pay and other forms of NFC payment), payments on these platforms can also be compromised because the merchant is typically given access to the payee's personal or financial data. [0009 - memory] According to one aspect of the invention, a mobile device may include a display, a memory, a camera, a processor, an encryptor, a transmitter, and a GPS receiver. The memory may store a customer ID associated with a user of the mobile device, a code associated with financial information of a recipient entity, and an account ID associated with a financial account of the recipient ; 
Dabney 2020/0234277 may not expressly disclose the “customer service system,” however, Smyth et al. 2006/0149664 teaches a customer service computing system coupled to the database (Smyth et al. 2006/0149664 [0012 - processor coupled to the customer service database] A system is also provided comprising a customer service database, the customer service database containing information with respect to at least one customer; a processor coupled to the customer service database, the processor accessing a customer service application; a communication network coupled to the processor, the communication network establishing communication with a customer regarding a current loan; a data entry device coupled to the processor, the data entry device inputting loan information provided by the customer into the customer service application; and a display device coupled to the processor; the display device displaying a plurality of potential loan options.); and 
Before the effective filing date of the claimed invention, it would have been obvious for one of ordinary skill in the art to have modified Dabney 2020/0234277 to include the customer service features as taught by Smyth et al. 2006/0149664. One of ordinary skill in the art would have been motivated to do so in order to integrate customer service features with banking services which should prove to improve user experience, maximize profits, and optimize revenue (i.e., advertisement optimization / improve user experience).
Dabney 2020/0234277 further teaches a customer kiosk coupled to the database and the customer service computing system, said customer kiosk comprising (Dabney 2020/0234277 [0055 - format could also be used at self-checkout kiosks or when shopping online] The payment system/platform disclosed herein may also be used in more traditional point of sale contexts. For example, a user may use mobile device 110 to scan a QR code displayed on or proximate to a particular product, and to transfer funds to the merchant who has presented that product for sale. This same format could also be used at self-checkout kiosks or when shopping online, so long as the online platform provides a QR code which the user can scan : a photographic element (Dabney 2020/0234277 [0010 - receive the image data after the camera captures the image data] The processor may be configured to receive the image data after the camera captures the image data, process the image data to detect whether the image data includes the information corresponding to the code, obtain the code when the processor detects that the image data includes the information corresponding to the code, derive the account ID from the code, and generate a prompt. The prompt may be shown on the display and may specify a quantity of funds for transfer to the recipient entity. The mobile device may include an input device that receives a user input in response to the prompt. The processor may be configured to generate a message, which may include the account ID, when the user input is received. The mobile device may also include an encryptor that encrypts the message.); and a processor communicatively coupled to said photographic element (Dabney 2020/0234277 [0009] According to one aspect of the invention, a mobile device may include a display, a memory, a camera, a processor, an encryptor, a transmitter, and a GPS receiver. The memory may store a customer ID associated with a user of the mobile device, a code associated with financial information of a recipient entity, and an account ID associated with a financial account of the recipient entity. The account ID may be derived from the code. The camera may include an image sensor for capturing image data, which may include information corresponding to the code. [0029] Camera 200 may include camera hardware and/or software that can be implemented within a mobile device. Camera 200 may include a camera module that includes one or more image sensors for converting optical images into electrical signals, , said processor programmed to: capture an image with the photographic element (Dabney 2020/0234277 [0010 - receive the image data after the camera captures the image data] The processor may be configured to receive the image data after the camera captures the image data, process the image data to detect whether the image data includes the information corresponding to the code, obtain the code when the processor detects that the image data includes the information corresponding to the code, derive the account ID from the code, and generate a prompt. The prompt may be shown on the display and may specify a quantity of funds for transfer to the recipient entity. The mobile device may include an input device that receives a user input in response to the prompt. The processor may be configured to generate a message, which may include the account ID, when the user input is received. The mobile device may also include an encryptor that encrypts the message.); determine that the captured image comprises an image of a machine-readable code (Dabney 2020/0234277 [0010] The processor may be configured to receive the image data after the camera captures the image data, process the image data to detect whether the image data includes the information corresponding to the code, obtain the code when the processor detects that the image data includes the information corresponding to the code, derive the account ID from the code, and generate a prompt. The prompt may be shown on the display and may specify a quantity of funds for transfer to the recipient entity. The mobile device may include an input device that receives a user input in response to the prompt. The processor may be configured ; decode the machine-readable code to extract customer financial account data associated with one or more financial accounts of one or more financial institutions (Dabney 2020/0234277 [0037 - upon scanning a QR code displayed on recipient mobile device 112, sending mobile device 110 may decode the QR code to obtain an account ID associated with a financial account of User B] The payment management system may include one or more databases or servers (or combination of same) that store information related to User A or B. For example, the database or server (or combination of same) may be configured to verify that User B is a valid vendor and/or that User B has a valid financial account into which the transferred funds may be deposited or credited. For example, upon scanning a QR code displayed on recipient mobile device 112, sending mobile device 110 ; retrieve from the database the information associated with one or more financial product offerings offered by the one or more financial institutions (Dabney 2020/0234277 [0048 – promotional information interpreted as financial product offerings] The financial account associated with the QR code may pertain to any individual, entity, business, municipality, city, state, country, or non-profit organization, and may be used to process financial transactions in a variety of locations, including in-store, online, at special events (e.g., concerts, festivals, or fundraisers), or in the context of routine financial transactions or reimbursements between individuals. For example, the QR code may be associated with a merchant account (for example, consistent with FIGS. 7 and 8), and the QR code can be associated with a particular ; present to a customer each of the one or more financial institutions; for each of the one or more financial institutions, present to the customer the respective one or more financial accounts corresponding to the customer financial account data and the respective one or more financial product offerings (Dabney 2020/0234277 [0048] The financial account associated with the QR code may pertain to any individual, entity, business, municipality, city, state, country, or non-profit organization, and may be used to process financial transactions in a variety of locations, including in-store, online, at special events (e.g., concerts, festivals, or fundraisers), or in the context of routine financial transactions or reimbursements between individuals. For example, the QR code may be associated with a merchant account (for example, consistent with FIGS. 7 and 8), and the QR code can be associated with a particular product, good, or service. In this scenario, the scanning of the QR code by the sending mobile device 110 can be for purposes of purchasing the associated product, good, or service. The QR code may also allow the user of the sending mobile device to access additional information about the product, good, or service available for purchase (e.g., description information, pricing information, or other promotional information that may impact the user's desire to make a purchase or donation). Additionally, the payment ; receive from the customer a selection of one or more of the following: the financial accounts and the financial product offerings (Dabney 2020/0234277 [0050 - The application may also enable the user to select any of the displayed entities in order to initiate a financial transaction (e.g., upon selecting a button or link corresponding to an entity, the user may be presented with a QR code or another code or link for initiating a financial transaction consistent with the embodiments disclosed herein)] The payment application resident on the mobile devices may also provide the geolocation of other entities within the application's ecosystem. For example, mobile device 112 may include a GPS receiver or chipset that operates in tandem with the payment application. Using this GPS functionality (or any other positional functionality, which, for example, may involve use of a compass, gyroscope, or accelerometer), the payment application may identify and/or display the proximity, location, direction, and/or orientation of other entities with whom User A may conduct a financial transaction. The location of these entities may, for example, be presented on a map within the application, and may allow the user to remotely access an entity's QR code remotely through the application itself. As shown in FIGS. 7 and 8, the payment application may also display one or more entities (e.g., local businesses or events) along with each entity's proximity to the user. The payment application may also include messaging functionality to allow the user to communicate with any of the entities regarding a potential transaction. The application may also enable the user to select any of the displayed entities in order to initiate a financial transaction (e.g., upon selecting a button or link corresponding to an entity, the user may be presented with a QR code or another code or link for initiating a financial transaction consistent with the embodiments disclosed herein). The application may also provide a link for each entity that allows the user to obtain additional information about the entity and/or its goods or services. These entities may include, for example, a merchant, business, event host, government entity, non-profit organization, or an individual.); and transmit to the customer service computing system the customer-selection (Dabney 2020/0234277 [0011] The mobile device may also include a transmitter that is operable to transmit the encrypted message to a server for initiating a payment processing transaction. The payment processing transaction may include transferring the specified quantity of funds from the user of the mobile device to the recipient entity. The information included in the message may be used to update a first database associated with the user and a second database associated with the recipient entity. The mobile device may further include a GPS receiver to facilitate identification of at least one additional entity within a payment processing network by the processor. The user of the mobile device may be a member of the payment processing network. The code may include a QR code, and the input device may include a touchscreen. The processor may be further configured to display a guide to facilitate capture of the image data. The image data may correspond to a decodable image of the QR code. The mobile device may also include a receiver for receiving an electronic transmission of the code. The processor may be further configured to generate a prompt for specifying a quantity of digital currency for transfer to the recipient entity. [0012] As another aspect of the invention, a payment processing method may include storing in a memory of a first mobile device a customer ID associated with a user of the first mobile device; receiving at the mobile device a code associated with a financial account of a recipient entity; storing the code in the memory; displaying a prompt on the first mobile device for specifying a quantity of funds for transfer to the recipient . 
Dabney 2020/0234277 may not expressly disclose the “present to the customer the respective one or more financial accounts corresponding to the customer financial account data and the respective one or more financial product offerings,” however, Rose et al. 2013/0073386 
Before the effective filing date of the claimed invention, it would have been obvious for one of ordinary skill in the art to have modified Dabney 2020/0234277 to include the financial product offerings features as taught by Rose et al. 2013/0073386. One of ordinary skill in the art would have been motivated to do so in order to present financial product offerings in conjunction with other banking services thereby streamlining the banking and offerings services which should prove to improve user experience, maximize profits, and optimize revenue (i.e., advertisement optimization / improve user experience).

Claims 2 and 3 are rejected under 35 U.S.C. 103 as being unpatentable over: Dabney 2020/0234277; in view of Smyth et al. 2006/0149664; in further view of Rose et al. 2013/0073386; in even further view of Studor et al. 2013/0087050. 
Regarding Claim 2. Dabney 2020/0234277 may not expressly disclose the following features, however, Studor et al. 2013/0087050 teaches The streamline bank financial network system in accordance with claim 1, said customer kiosk further comprising a motion sensor, said processor programmed to detect the presence of a customer and activate the photographic element to capture the image (Studor et al. 2013/0087050 [0146] In an exemplary embodiment, the system 10 may include a further feature relating to the attraction of customers to a particular kiosk 12. More particularly, in an exemplary embodiment, if a kiosk 12 (e.g., ECU 18 or another suitable component thereof) senses or otherwise determines that a customer or potential customer is in the immediate vicinity of the kiosk (e.g., within a certain number of feet of the kiosk), it may react by causing one or more attention grabbing actions to occur. In such an embodiment, the presence of a customer/potential customer may be detected in a number of ways. For example, kiosk 12 may be configured to detect the presence of a customer when the customer interacts with it through a user interface 16 thereof (e.g. touch screen 54, RFID reader 62, card reader 68, etc. in FIG. 3), or over a local network to which the kiosk is connected (e.g., through a user interface 22 that is configured to allow a customer to communicate with the kiosk via, for example, Bluetooth, Wi-Fi, etc.). Kiosk 12 may be further configured to detect a customer's/potential customer's presence using, for example and without limitation: a sensor (e.g., a proximity sensor (e.g., proximity sensor 56 in FIG. 3), a motion detector, and/or other suitable sensor); a surveillance camera and/or some other image capturing device or system .
Before the effective filing date of the claimed invention, it would have been obvious for one of ordinary skill in the art to have modified Dabney 2020/0234277 to include the motion sensor features as taught by Studor et al. 2013/0087050. One of ordinary skill in the art would have been motivated to do so in order to automate certain features based upon detecting motion or presence which should prove to improve user experience, maximize profits, and optimize revenue (i.e., advertisement optimization / improve user experience).
Regarding Claim 3. Dabney 2020/0234277 may not expressly disclose the following features, however, Studor et al. 2013/0087050 teaches The streamline bank financial network system in accordance with claim 1, said customer kiosk further comprising a motion sensor, said processor programmed to: detect the presence of a customer; activate a user interface in response to detecting the customer; and receive an input from the customer to activate the photographic element for capturing the image (Studor et al. 2013/0087050 [0146] In an exemplary embodiment, the system 10 may include a further feature relating to the attraction .
Before the effective filing date of the claimed invention, it would have been obvious for one of ordinary skill in the art to have modified Dabney 2020/0234277 to include the motion sensor features as taught by Studor et al. 2013/0087050. One of ordinary skill in the art would have been motivated to do so in order to automate certain features based upon detecting motion or presence which should prove to improve user experience, maximize profits, and optimize revenue (i.e., advertisement optimization / improve user experience).

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over: Dabney 2020/0234277; in view of Smyth et al. 2006/0149664; in further view of Rose et al. 2013/0073386; in even further view of Cummins 2015/0046336.
Regarding Claim 4. Dabney 2020/0234277 may not expressly disclose the following features, however, Cummins 2015/0046336 teaches The streamline bank financial network system in accordance with claim 1, said processor further programmed to generate a machine-readable transaction code including the customer selection (Cummins 2015/0046336 [0045] The mobile device 106 may include a first display unit 206. The first display unit 206 may be configured to display a payment account listing, which may display each payment account associated with the consumer 102 and stored in the account profile database 212 for selection by the consumer 102 for funding payment transactions. The input unit 204 may be configured to receive input from the consumer 102 indicating one of the displayed payment accounts to be used to fund a payment transaction. The processing unit 210 may then identify payment credentials corresponding to the indicated payment account in the payment credentials database 214. The processing unit 210 may also generate a machine-readable code encoded with identified the payment credentials. In some embodiments, the machine-readable code may be a bar code, such as a QR code, or other optical (visible or otherwise) displayable code. It may be embedded in another image or otherwise not made to be apparent that it is a machine readable code.).
Before the effective filing date of the claimed invention, it would have been obvious for one of ordinary skill in the art to have modified Dabney 2020/0234277 to include the machine-readable transaction code features as taught by Cummins 2015/0046336. One of ordinary skill in the art would have been motivated to do so in order to automate certain features based .


Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over: Dabney 2020/0234277; in view of Smyth et al. 2006/0149664; in further view of Rose et al. 2013/0073386; in even further view of Cummins 2015/0046336; in still further view of Zaniker et al. 2014/0316918.
Regarding Claim 5. Dabney 2020/0234277 may not expressly disclose the following features, however, Zaniker et al. 2014/0316918 teaches The streamline bank financial network system in accordance with claim 4, said customer kiosk further comprising a display, said processor programmed to: present on the display, the machine-readable transaction code (Zaniker et al. 2014/0316918 [0044] The human or machine readable information may enable the user to have access to a securable device, thereby allowing the system to provision a securable device for the user without having pay money in any form at a kiosk or otherwise. That is, the user simply presents or scans the ticket at the local controller (e.g., kiosk) and the system reads and confirms payment information and handles the provisioning as if the user paid at the kiosk using another form of payment. Alternative means of payment may be made, such as (i) using a hotel room key with payment information for a securable device, (ii) text messaging a payment code, (iii) entering a coupon code (e.g., 8 digit alphanumeric code), (iv) submitting a prepaid code to a text message address that, if confirmed, is communicated to a central controller to establish payment, (v) imaging or scanning an indicia, such as a bar code or QR code, and messaging or uploading that imaged indicia to an online address or locally at a kiosk, (vi) presenting a machine readable code, such as a prepaid purchase code, on a ticket or coupon to a bar code scanner or camera at the kiosk, and (vii) so on. In one embodiment, rather than scanning, the kiosk may include a text message or other communications protocol processing capability so .
Before the effective filing date of the claimed invention, it would have been obvious for one of ordinary skill in the art to have modified Dabney 2020/0234277 to include the display features as taught by Zaniker et al. 2014/0316918. One of ordinary skill in the art would have been motivated to do so in order to display a code which should prove to improve user experience, maximize profits, and optimize revenue (i.e., advertisement optimization / improve user experience).

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over: Dabney 2020/0234277; in view of Smyth et al. 2006/0149664; in further view of Rose et al. 2013/0073386; in even further view of Cummins 2015/0046336; in still further view of Collas et al. 2007/0080214.
Regarding Claim 6. Dabney 2020/0234277 may not expressly disclose the following features, however, Collas et al. 2007/0080214 teaches The streamline bank financial network system in accordance with claim 4, said processor operation of transmitting to the customer service computing system comprising transmitting the machine-readable transaction code to the customer service computing system (Collas et al. 2007/0080214 [0035] In an embodiment wherein the account identifier is transmitted to the user electronically, the purchaser can select and purchase an account identifier for the user at a website hosted by, for example, the customer service system 395. The customer service system can then transmit an electronic message, for example, an email, to the user. The electronic message can include the account identifier and a link to the website having the content of the DVD which the user can then view in the manner described herein in connection with the DVD. Alternatively, the email can include an electronic file with the content of the DVD 12 or a link to a website from which the electronic file can be downloaded and played by the media player 330.).
Before the effective filing date of the claimed invention, it would have been obvious for one of ordinary skill in the art to have modified Dabney 2020/0234277 to include the transmission features as taught by Collas et al. 2007/0080214. One of ordinary skill in the art would have been motivated to do so in order to communicate information which should prove to improve user experience, maximize profits, and optimize revenue (i.e., advertisement optimization / improve user experience).


Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over: Dabney 2020/0234277; in view of Smyth et al. 2006/0149664; in further view of Rose et al. 2013/0073386; in even further view of Cummins 2015/0046336; in still further view of Glazier et al. 2020/0082423.
Regarding Claim 7. Dabney 2020/0234277 may not expressly disclose the following features, however, Glazier et al. 2020/0082423 teaches The streamline bank financial network system in accordance with claim 4, said customer service computing system comprising: a second photographic element (Glazier et al. 2020/0082423 [0018] Input into a referral matcher may be obtained from any type of physical device, application, utility, or software program, or combination thereof, and it may be in any format. For example, in one or more embodiments the referral matcher may be coupled to a physical or virtual keyboard used by the referring user, and it may accept and analyze keystrokes obtained from this keyboard. In one or more embodiments, the referral matcher may be coupled to an image capture device, such as for example a camera on a mobile device; the referral matcher may analyze images to determine matching products, services, merchants, brands, or promotions. Images may be for example, without limitation, images of barcodes (linear and 2D codes such as QR codes), or images of a product. In one or more embodiments, the referral matcher may be coupled to an audio input device, such as for example a microphone on a mobile device; the referral matcher may perform voice recognition and analysis to determine matching products, services, merchants, brands, or promotions for example associated with the inferred reference in the communication. In one or more embodiments, the referral matcher may be coupled to software which analyzes content such as voice, images or video; the referral matcher may analyze this content in any manner to determine matching products, ; and a second processor communicatively coupled to said second photographic element, said second processor programmed to: capture a second image with the second photographic element (Glazier et al. 2020/0082423 [0126] FIG. 12 illustrates a variation of the flowchart of FIG. 8, where input is obtained from an image rather than from a keyboard. In step 1201, the user captures an image such as a barcode, QR code, or a product image, for example using a camera integrated into or reachable via a user's device, or by selecting a previously captured or otherwise accessible image on the user's device or accessible via a network connection. In step 1202, the referral matcher analyzes the image to determine which products, services, or merchants match the image, and it may suggest this referral to the user. The remaining steps in this process flow may be similar to those described with respect to FIG. 8.); determine that the captured second image comprises an image of a machine-readable code (Glazier et al. 2020/0082423 [0101] FIG. 6 illustrates an embodiment that supports input of an image into a referral matching process. The system may match any image or any data derived from an image with the items in a merchant database to obtain potential referrals that match the image. The image may be for example, without limitation, a barcode (either a 1D barcode or a 2D barcode such as a QR code), an image containing a product name or product identifier, a picture of a product, or one or more frames from a video containing a product. In the example shown in FIG. 6, user 101 uses mobile device 102 to compose a message to a recipient. The user wants to insert a referral link to a product, and therefore presses image capture button 601 to initiate image capture 602, for example via a camera integrated into device 102 or accessible via device 102. This ; and extract the customer selection from the captured second image (Glazier et al. 2020/0082423 [0126] FIG. 12 illustrates a variation of the flowchart of FIG. 8, where input is obtained from an image rather than from a keyboard. In step 1201, the user captures an image such as a barcode, QR code, or a product image, for example using a camera integrated into or reachable via a user's device, or by selecting a previously captured or otherwise accessible image on the user's device or accessible via a network connection. In step 1202, the referral matcher analyzes the image to determine which products, services, or merchants match the image, and it may suggest this referral to the user. The remaining steps in this process flow may be similar to those described with respect to FIG. 8.).
Before the effective filing date of the claimed invention, it would have been obvious for one of ordinary skill in the art to have modified Dabney 2020/0234277 to include the selection features as taught by Glazier et al. 2020/0082423. One of ordinary skill in the art would have been motivated to do so in order to automate certain features based upon well known and understood machine readable code technologies which should prove to improve user experience, maximize profits, and optimize revenue (i.e., advertisement optimization / improve user experience).


Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over: Dabney 2020/0234277; in view of Smyth et al. 2006/0149664; in further view of Rose et al. 2013/0073386; in even further view of Kohli et al. 2018/0204209.
Regarding Claim 8. Dabney 2020/0234277 may not expressly disclose the following features, however, Kohli et al. 2018/0204209 teaches The streamline bank financial network system in accordance with claim 1, said customer service computing system comprising a second processor programmed to: transmit payment transaction details to a customer mobile device, the payment transaction details corresponding to a payment transaction for rendered services; receive, from the customer mobile device, digital wallet data for processing the payment transaction; and process the payment transaction with an interchange network (Kohli et al. 2018/0204209 [0022] In certain embodiments, the DC computing device receives digital wallet data from a POS device. In one example, a user computing device may initiate a digital wallet transaction with the POS device. In so doing, digital wallet data, including transaction data and metadata, is communicated to the POS device. Other digital wallet data, such as biometric data, used to verify the user as the actual user when using the digital wallet application, may also be communicated to the POS device. The POS device then transmits this digital wallet data to the payment processor for processing the transaction. In another example, a user may use a payment card to initiate a transaction with the POS device. The POS device then transmits transaction data including but not limited to, the primary account number (PAN), which includes the bank identification number (BIN) of the user, to the payment processor for processing the transaction. Subsequently, the DC computing device uses such transaction data for performing a lookup in the digital wallet registration data for the PAN to determine whether the user is enrolled in the digital wallet .
Before the effective filing date of the claimed invention, it would have been obvious for one of ordinary skill in the art to have modified Dabney 2020/0234277 to include the digital wallet features as taught by Kohli et al. 2018/0204209. One of ordinary skill in the art would have been motivated to do so in order to provide convenient digital wallet payment features which should prove to improve user experience, maximize profits, and optimize revenue (i.e., advertisement optimization / improve user experience).
Conclusion
PERTINENT PRIOR ART
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Arora 2018/0158051 [0034] The point of sale device 104 may then use the public key (e.g., of the key pair used to encrypt the payment credentials) that was decoded from the machine-readable code to decrypt the payment credentials. The decrypted payment credentials may then be used in the processing of an electronic payment transaction. In embodiments where the payment credentials may be included in an image of a payment card, the point of sale device 104 may be configured to parse the payment credentials from the image, such as using optical character recognition techniques. The point of sale device 104 may be configured to electronically transmit transaction data for the payment transaction, including the decrypted payment credentials, for processing by a payment network 112. Transaction data may include the decrypted payment credentials, a transaction amount, currency type, transaction time, transaction date, geographic location, merchant name, merchant identification number, merchant category code, acquirer data, issuer data, product data, offer data, reward data, loyalty data, etc. In some embodiments, the point of sale device 104 may electronically transmit the transaction data directly to the payment network 112. In other embodiments, the transaction data may be transmitted to the payment network 112 via one or more intermediate entities, such as an acquiring financial institution associated with a merchant operating the point of sale device 104.
Anbukkarasu et al. 2019/0026716 [0028] In an embodiment of the present disclosure, when a new connected device (or smart device) requires to be registered to the IoT platform, the user may invokes “add a device” from the CIM 110 (or browser application) provided by the 


Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW T. SITTNER whose telephone number is (571) 270-7137 and email: matthew.sittner@uspto.gov.  The examiner can normally be reached on Monday-Friday, 8:00am - 5:00pm. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Waseem Ashraf can be reached on (571) 270-3948.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/MATTHEW T SITTNER/
Primary Examiner, Art Unit 3682